 Case 1:19-cv-00584-MN Document 12 Filed 08/29/19 Page 1 of 2 PageID #: 140



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ALTAIR LOGIX LLC,
                                                    C.A. NO. 1:19-cv-00584-MN
                      Plaintiff,
   v.

KONTRON AMERICA,                                    PATENT CASE
INCORPORATED,

                      Defendant.

                       NOTICE OF DISMISSAL WITH PREJUDICE

        Plaintiff Altair Logix LLC hereby files this voluntary Notice of Dismissal with

Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1). According to Rule 41(a)(1),

an action may be dismissed by the plaintiff without order of court by filing a notice of dismissal

at any time before service by the adverse party of an answer. Accordingly, Altair Logix LLC

voluntarily dismisses this action against Defendant with prejudice pursuant to Rule 41(a)(1).


August 29, 2019                                 DEVLIN LAW FIRM LLC

OF COUNSEL:                                      /s/ Timothy Devlin
                                                Timothy Devlin
                                                Delaware Bar No. 4241
David R. Bennett                                1306 N. Broom Street, 1st Floor
Direction IP Law                                Wilmington, DE 19806
P.O. Box 14184                                  Phone: (302) 449-9010
Chicago, IL 60614-0184                          tdevlin@devlinlawfirm.com
(312) 291-1667
dbennett@directionip.com                        Attorneys for Plaintiff Altair Logix LLC




                                                1
 Case 1:19-cv-00584-MN Document 12 Filed 08/29/19 Page 2 of 2 PageID #: 141



                               CERTIFICATE OF SERVICE

       I hereby certify that on August 29, 2019, I electronically filed the above documents with

the Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.

                                            /s/ Timothy Devlin
                                            Timothy Devlin




                                               2
